Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-13,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP 7,606,154 B1) in view of Wu et al (US 2004/0177087 A1) hereinafter as Wu.
Regarding claim(s) 1, 11, Lee discloses a computer-implemented method (See Fig(s). 2 computer scheduler) comprising:
 assigning flow packets associated with one or more routing algorithms to one or more queues (See Fig(s). 1, 7, See ¶ col 10 lines 60-67- col 11 lines 1-10, Basically, queue assignment module 34 first allocates bandwidth to the active service flows, i.e., assigns packets associated with the active service flows to hold queues 40); and 
pointing one or more forwarding entries associated with the one or more routing algorithms towards an associated one of the one or more queues (See Fig(s). 2 queue assignments module 34 provides the pointing to hold queues 40 for forwarding entries, See ¶ col 2 lines 14-22, col 10 lines 9-20).

Wu discloses differentiating same packets in a corresponding one of the one or more queues (See Fig(s). 2-3, See ¶ 3-5). Differentiating same packets to queues allows for packet aggregation for better bandwidth management and network efficiency.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Wu within Lee, so as to enhance overall network performance by differentiating same packets to queues allows for packet aggregation for better bandwidth management and network efficiency.

Regarding claim(s) 2, 13, Lee discloses wherein the one or more routing algorithms include at least one operator defined Flexible Algorithm (See ¶ col 2 lines 62- col 3 lines 7).  

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (USP 7,606,154 B1) in view of Wu et al (US 2004/0177087 A1) hereinafter as Wu, further in view of Sholander et al (USP 7,177,295 B1) hereinafter as Sholander.
Lee and Wu fail to disclose wherein the pointing of the one or more forwarding entries is implemented in a similar fashion as Quality of Service propagation with Border Gate way Protocol 
Sholander discloses wherein the pointing of the one or more forwarding entries is implemented in a similar fashion as Quality of Service (See ¶ abstract) propagation with Border Gate way Protocol. (See Fig(s). 19).    
BGP provides a standardized exterior gateway protocol designed to exchange routing and reachability information among autonomous systems (AS) on the Internet.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Sholander within Lee, so as to enhance overall network performance by making routing decisions based on paths or network policies.

Regarding claim(s) 4, 15, Lee discloses wherein a depth of the one or more queues is monitored by one or more controller entities (see col 7 lines 30-45).
Regarding claim(s) 5, 16, Lee discloses wherein the one or more controller entities are configured to provide notifications regarding a network slice based on the depth of the one or more queues (see col 8 lines 35-50).
Regarding claim(s) 6, 17, Lee discloses wherein the one or more controller entities include one or more path computation elements (See Fig(s). 1-6).  
Regarding claim(s) 7, 18, Lee discloses wherein the one or more queues are provisioned on one or more network nodes configured for the one or more routing algorithms (see col 7 lines 30-45).
  Regarding claim(s) 8, 19, Lee discloses wherein each of the one or more routing algorithms correspond to a different network slice with specific performance characteristics (See Fig(s). 11, see col 18 lines 5-35).
¶ 16, 34, 37-42, 44, 47).  
Regarding claim(s) 10, 20, Lee discloses wherein the one or more queues corresponding to the one or more routing algorithms are provisioned on one or more edge routers (See ¶ 15, edge elements can also be edge routers see ¶ 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411